Exhibit 10.40

 

MASTER SERVICES AGREEMENT

 

This Master Services Agreement (this “Agreement”), dated February 22, 2012, is
made by and between AmTrust North America, Inc., having its principal place of
business at 5800 Lombardo Center, Cleveland, Ohio 44131 (“AmTrust”), and GMAC
Insurance Management Corporation, having its principal place of business at 500
West Fifth Street, Winston-Salem, NC 27101-2728 (“GMACI”).

 

WHEREAS, on March 1, 2010, AFSI completed a strategic investment in ACAC;

 

WHEREAS, in connection with AFSI’s strategic investment in ACAC, AFSI agreed to
develop for use by ACAC and its Affiliates, including GMACI, a personal lines
insurance policy management system at cost plus 20% and to license such system
to ACAC and its Affiliates for an amount equal to 1.25% of gross premiums plus
support service costs;

 

WHEREAS, from March 1, 2010, AmTrust has worked with GMACI to develop a personal
lines insurance policy management system for use by GMACI, its Affiliates and
GMACI Authorized Users in GMACI’s operations;

 

WHEREAS, as of January 1, 2012, a substantial portion of GMACI’s business is
being processed through the personal lines insurance policy management system;

 

WHEREAS, AmTrust and GMACI desire to enter into this Agreement with respect to
all services provided by AmTrust relating to the subject matter of this
Agreement from March 1, 2010 (the “Effective Date”) and to (i) develop a
software product meeting the specifications agreed to by AmTrust and GMACI, (ii)
license such software product from AmTrust, (iii) obtain support services with
respect to the software product, and (iv) provide such other services to GMACI
and its Affiliates to which the parties may agree from time to time, and AmTrust
desires to perform such services and license such software product to GMACI, in
each case, on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements, warranties
and representations made and contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.           DEFINITIONS

 

1.1.          ACAC: American Capital Acquisition Corporation, the parent company
of GMACI.

 

1.2.          Acceptance: As set forth in Section 3.2(b) of this Agreement.

 

1.3.          Acceptance Date: The date on which Acceptance of a Deliverable in
whole or in part occurs in accordance with Section 3.2(b) hereof.

 

1.4.          Affiliate: A person that controls, is controlled by, or is under
common control with any person; provided however, that for purposes of this
definition, AmTrust and GMACI shall not be considered “Affiliates.” For purposes
of this definition “control” means the power to direct or cause the direction of
the management and policies of such person, whether through the ownership of
securities, by contract or otherwise.

 

-1-

 

 

1.5.          AFSI: AmTrust Financial Services, Inc., the corporate parent of
AmTrust.

 

1.6.          Business Day: Any day other than a Saturday, Sunday or day on
which banks in the State of New York are permitted to be closed.

 

1.7.           Change of Control of ACAC: (i) The consummation of a merger or
consolidation of ACAC or GMACI with or into any person other than an Affiliate
in which holders of ACAC’s or GMACI’s voting securities, as the case may be,
immediately prior to such merger or consolidation will not, directly or
indirectly, continue to hold more than 50% of the outstanding securities of ACAC
or GMACI, as the case may be, (ii) the acquisition by any person or any group of
persons (other than existing stockholders or an Affiliate), acting together in
any transaction or related series of transactions (and expressly excluding any
registered public offering of the securities of ACAC or GMACI), of such quantity
of ACAC’s or GMACI’s voting securities, as the case may be, as causes such
person, or group of persons, to own beneficially, directly or indirectly, as of
the time immediately after such transaction or series of transactions, more than
50% of the combined voting power of the voting securities of ACAC or GMACI, as
the case may be, or (iii) a sale, lease, exchange or other transfer of all or
substantially all of ACAC’s or GMACI’s, as the case may be, assets to any person
other than an Affiliate.

 

1.8.          Change of Control of AmTrust: (i) The consummation of a merger or
consolidation of AFSI with or into any other person in which (a) holders of
AFSI’s voting securities immediately prior to such merger or consolidation will
not, directly or indirectly, continue to hold more than 50% of the outstanding
securities of AFSI and (b) the chief executive officer of AFSI immediately prior
to such merger or consolidation will not continue to serve in such position,
(ii) the acquisition by any person or any group of persons (other than existing
stockholders), acting together in any transaction or related series of
transactions (and expressly excluding a public offering), of such quantity of
AFSI’s voting securities as causes such person, or group of persons, to own
beneficially, directly or indirectly, as of the time immediately after such
transaction or series of transactions, more than 50% of the combined voting
power of the voting securities of AFSI, or (iii) a sale, lease, exchange or
other transfer of all or substantially all of AFSI’s assets.

 

1.9.          Confidential Information:   All nonpublic data and information
(including trade secrets, functional and technical specifications, designs,
drawings, translations, analysis, research, processes, computer programs, beta
versions, algorithms, methods, ideas, “know how,” and other technical
information, sales and marketing research, materials, plans, projects, and other
business information, accounting and financial information, personnel records,
other information concerning the products, services and business of the parties,
and information concerning third-party suppliers or customers of the parties) of
a party hereto that is disclosed or made available (in writing, orally,
visually, electronically or otherwise) to the other party hereto pursuant to
this Agreement and that, (a) due to its character or nature, reasonable people
in a like position and under like circumstances would consider to be
confidential; or (b) has been reduced to tangible or written form and marked as
confidential or proprietary or, if disclosed orally or visually, was identified
as confidential by the disclosing party at the time of such disclosure;
provided, however, that Confidential Information does not include any data or
information which (1) is already known to the Receiving Party at the time of
first disclosure, as evidenced by written records existing at the time of first
disclosure, without restriction as to use or disclosure, (2) has become
generally known to the public through no wrongful act of the Receiving Party;
(3) has been rightfully received by the Receiving Party from a third party
without restriction as to use or disclosure and without a breach of any
obligation of confidentiality; or (4) is independently developed by the
Receiving Party without use, directly or indirectly, of the Confidential
Information received from the other party hereto. The terms and conditions of
this Agreement shall be deemed Confidential Information.

 

-2-

 

 

1.10.         Deliverables: All work product created by AmTrust hereunder and
required to be delivered or to be made available to GMACI pursuant to a Work
Statement, including, without limitation, the Software Deliverable and the
Documentation.

 

1.11.         Documentation:  The documentation for the Software Deliverable
supplied by AmTrust to assist GMACI in the use of such Software Deliverable.

 

1.12.         Error: Any failure of the Deliverables or an omission, defect or
deficiency in the Deliverables, (i) (a) that renders the Deliverables inoperable
or materially impairs its functionality or performance or (b) that causes it not
to conform to applicable Specifications in a material way, and (ii) is
reproducible by AmTrust.

 

1.13.         Fees: The Development Fee, License Fees, Support Services Costs
and any other fees, costs, charges or amounts due under this Agreement.

 

1.14.         GMACI Authorized Users: (a) Insurance agents, brokers and other
intermediaries appointed or designated by GMACI or an Affiliate in connection
with the sale and servicing of insurance policies issued by such Affiliates; (b)
existing and potential holders of one or more policies issued by such
Affiliates; and (c) employees, contractors and consultants of GMACI and its
Affiliates.

 

1.15.         Initial Work Statements: The Work Statements attached hereto as
Work Statement No. 1 and No. 2 pursuant to which AmTrust shall develop the
Software Deliverable in accordance with the Software Deliverable Specifications
and provide support services for the Software Deliverable.

 

1.16.         Intended Purpose: To provide a personal lines insurance policy
management system for use in its operation by GMACI, its Affiliates and GMACI
Authorized Users and related services.

 

1.17.         Law: Any directive, legislative enactment, order, ordinance,
regulation, rule or other binding restriction of or by any governmental body.

 

1.18.         License Fee:  Fees payable by GMACI to AmTrust for the license of
the Software Deliverable as set forth and defined in the Initial Work Statement.

 

1.19.         Regulatory Approval: Approval by the domiciliary insurance
regulator of each insurance company under the management of GMACI under statutes
and regulations which govern the management of insurers within a holding company
system.

 

1.20.         Release Event: If AmTrust (a) ceases to provide the Support
Services (or fails to appoint a third-party designee acceptable to GMACI); or
(b) materially breaches the Agreement and such breach entitles GMACI to
terminate this Agreement in accordance with the provisions of Section 11.2
hereof.

 

-3-

 

 

1.21.         Services: All services provided by AmTrust pursuant to this
Agreement and a Work Statement including, without limitation, the Support
Services and any software development services other than the development of the
Software Deliverable.

 

1.22.         Software Deliverable:   The personal lines insurance policy
management system to be developed by AmTrust as contemplated by the Initial Work
Statement required to be delivered to GMACI.

 

1.23.         Software Deliverable Specifications: The functional and technical
specifications of the Software Deliverable as are set forth in the Initial Work
Statement.

 

1.24.         Source Code: The human readable version of a software program that
requires compilation or other manipulations before it can be executed by a
computer and all corresponding source documentation, including application
programming interface specifications, database scripts, release notes and build
procedures.

 

1.25.         Specifications: With respect to any Deliverable under a Work
Statement, the specifications set forth in such Work Statement.

 

1.26.         Support Services: The maintenance support services contemplated by
Work Statement No. 2.

 

1.27.         Third Party Service Providers: Vendors or other third party
service providers to GMACI and its Affiliates that require access to or use of
the Deliverables (whether input or output) in order to provide products or
services to GMACI and its Affiliates.

 

1.28.         Work Statement: The description of Services or Deliverables to be
provided under the Agreement, which may contain Specifications, schedules,
milestones, payments or any other terms and conditions as mutually agreed to by
the parties. Work Statements issued hereunder will be incorporated into and
subject to all of the terms and conditions of this Agreement.

 

2.           SOFTWARE DELIVERABLE.

 

2.1.          Development of Software Deliverable.

 

 (a)          AmTrust shall develop and deliver the Software Deliverable and
Documentation in accordance with the Specifications set forth in the Initial
Work Statement, as the same may change from time to time during the Term, with
the mutual consent of AmTrust and GMACI, and all other terms and conditions of
this Agreement. AmTrust will use its commercially reasonable efforts to meet
each milestone set forth in the Initial Work Statement for delivering each Phase
(as defined in the Initial Work Statement) of the Software Deliverable.

 

 (b)          AmTrust will, by software hosting, make available for GMACI’s use,
and GMACI agrees to receive from AmTrust, the Software Deliverable and each part
thereof upon completion of such part via electronic means and not on physical
media.

 

2.2.          Grant of License.

 

 (a)          During the term of this Agreement, subject to the terms and
conditions hereof, including payment of all applicable Fees, AmTrust hereby
grants to GMACI:

 

-4-

 

 

(i)           a non-exclusive non-transferable unlimited user and site license
(a) to use and interact with (solely as contemplated by this Section 2.2) the
Software Deliverable for the Intended Purpose; (b) to permit the usage of and
interaction with (solely as contemplated by this Section 2.2) the Software
Deliverable by GMACI Affiliates and GMACI Authorized Users for the Intended
Purpose; and (c) to use and interact with (solely as contemplated by this
Section 2.2) the Documentation solely in connection with the operation of the
Software Deliverable; and

 

(ii)         a non-exclusive, non-transferable unlimited user and site license
to access and use other AmTrust proprietary software programs which are required
to provide functionality to the Software Deliverable (“Other AmTrust Programs”)
to be used solely in connection with the license to the Software Deliverable
granted to GMACI above in Section 2.2(a)(i). All information regarding Other
AmTrust Programs is Confidential Information of AmTrust and as such is protected
by the confidentiality provisions contained in this Agreement.

 

 (b)          The license granted pursuant to Section 2.2(a) hereof shall
commence on the Acceptance Date of each Phase and the Documentation,
respectively, and continue in effect for the Term or until this Agreement is
earlier terminated in accordance with its terms. GMACI will cooperate with
AmTrust and take all commercially reasonable steps to prevent the unauthorized
use of or access to the Software Deliverable and Other AmTrust Programs.

 

 (c)          Except as may otherwise be specified in the Initial Work Statement
and as otherwise provided pursuant to Section 4.2 hereof, GMACI shall not have
any right, title, or interest in the Software Deliverable, Documentation, and
Other AmTrust Programs except for those rights expressly granted to GMACI
hereunder or under the Initial Work Statement. AmTrust reserves all rights not
expressly granted by it to GMACI under this Agreement.

 

2.3.          Maintenance and Support Services. From and after the Acceptance
Date of the Software Deliverable, AmTrust shall provide Support Services for the
Software Deliverable as set forth in Work Statement No. 2 during the Term in
consideration of the payment of the Fees and upon such other terms and
conditions set forth in Work Statement No. 2. The Support Services shall
commence on the Acceptance Date of the first Phase pursuant to Section 3.2
hereof and shall continue in effect for the Term or until this Agreement is
earlier terminated in accordance with its terms.

 

3.           DELIVERABLES AND SERVICES.

 

3.1.         Work Statements.

 

(a)          From time to time, GMACI may request and AmTrust may agree to
develop other Deliverables or provide additional Services to GMACI. The parties
shall negotiate and execute a new Work Statement describing the Services and/or
Deliverables to be provided and any other terms and conditions applicable to
such Work Statement, with the exception of the Development Fee, which shall be
as provided pursuant to Section 9.1(a) hereof, for all Deliverables hereunder.

 

(b)          A Work Statement may only be modified or amended in a Work
Statement amendment executed by a duly authorized representative of each of
GMACI and AmTrust, which amendment shall set forth, if applicable, the proposed
change, and the expected effects, if any, the change will have on the project
cost, schedule and other matters.

 

-5-

 

 

(c)          Unless otherwise provided in an applicable Work Statement, GMACI’s
Affiliates and their respective employees are entitled to use the Deliverables
and/or Services identified in a Work Statement in accordance with this Agreement
and are entitled to all rights, benefits, and protections granted to GMACI
pursuant to this Agreement with respect to such Deliverables and/or Services.
GMACI is responsible for compliance by its Affiliates with the terms and
conditions set forth in this Agreement unless otherwise specified in a Work
Statement. Additionally, GMACI’s Affiliates may contract directly with AmTrust
for Services by executing a Work Statement subject to the terms and conditions
of this Agreement, except that all references to “GMACI” in the Agreement shall
mean the Affiliate that executes the Work Statement.

 

3.2.         Testing and Acceptance.

 

(a)          Unless otherwise specifically provided in a Work Statement, GMACI
shall accept any Deliverable when it satisfies the criteria for Acceptance (as
defined below).

 

(b)          Unless otherwise specifically provided in a Work Statement,
“Acceptance” of a Deliverable (or, in the case of the Software Deliverable,
Acceptance of a Phase) will be deemed to have occurred upon the earliest of the
following to occur: (i) the use of the Deliverable for the Intended Purpose for
a period of twelve (12) months; or (ii) modification of the Deliverable by GMACI
or any third party.

 

3.3.         Reproduction of Errors by AmTrust. AmTrust may attempt to reproduce
any Errors identified by GMACI or AmTrust in the Deliverables. Fees for
reproducing or attempting to reproduce any Error shall be (a) if prior to
Acceptance, included among the Development Fee for any Deliverable, and (b) if
following Acceptance, in the case of the Software Deliverable, at the Support
Services Costs, and, in the case of all other Deliverables, at such maintenance
or other support fees set forth in the applicable Work Statement.

 

3.4.         Conditions of Use.

 

(a)          GMACI shall not copy any Deliverable, including the Software
Deliverable and Documentation, except for (i) such copies as may be reasonably
necessary for the use of the Deliverables as permitted in this Agreement
(including in connection with network redundancy); (ii) such copies or portions
thereof as may be generated as part of the normal operation of the Deliverable;
and (iii) back-up and archival copies as may be reasonably necessary to support
GMACI’s permitted use under this Agreement in a test/development environment,
staging environment, backup environment and a disaster recovery environment.
Notwithstanding the foregoing, GMACI may make copies of the Documentation as
GMACI reasonably determines to be necessary to support GMACI and to exercise its
rights hereunder. GMACI shall not remove any of AmTrust’s proprietary rights
notices or any of those of AmTrust’s licensors in each such copy of a
Deliverable, and all such copies shall be and at all times shall remain the
property of AmTrust and subject to the terms and conditions of this Agreement.

 

-6-

 

 

(b)          Except as may otherwise be agreed to in a Work Statement,
notwithstanding anything to the contrary contained herein, GMACI shall not have
the right to (i) resell any Deliverable; (ii) grant any license to, sublicense,
or permit any third party other than a Third Party Service Provider or, in the
case of the Software Deliverable, a GMACI Authorized User, the right to use, any
Deliverable; or (iii) use the Software Deliverable for other than the Intended
Purpose. GMACI shall not modify, disassemble, reverse compile, or otherwise
reverse engineer any Deliverable except as otherwise expressly permitted by this
Agreement. GMACI shall not sell, transfer, publish, disclose, display, copy, or
otherwise make available to any third party, or translate or make derivative
works of, any Deliverable except as expressly permitted by this Agreement.

 

(c)          AmTrust acknowledges GMACI’s reliance on Third Party Service
Providers throughout its environment, including the environment in which the
Deliverables, Services and/or Software are to be used. Unless otherwise provided
in an applicable Work Statement, AmTrust acknowledges that Third Party Service
Providers have all rights to access and use the Deliverables and/or Services as
are granted to GMACI under this Agreement, solely to the extent necessary to
support the business operations of GMACI and its Affiliates, without any further
notification or accounting to AmTrust. GMACI is responsible for compliance by
such Third Party Service Providers with the terms and conditions of this
Agreement.

 

3.5.         Order of Precedence. If there is any conflict between the Agreement
and any Work Statement, the conflict will be resolved by giving effect first to
the Agreement and second to the applicable Work Statement, except the Work
Statement will control as to the particulars of such Work Statement. A Work
Statement may modify the terms of the Agreement only with respect to Services or
Deliverables under that particular Work Statement.

 

3.6.         AmTrust Personnel. Personnel employed by AmTrust shall possess
necessary skills for performance under the Agreement. AmTrust shall at all times
enforce proper discipline and good order among personnel under its control.
GMACI reserves the right to reasonably request the immediate withdrawal or
replacement of any member of AmTrust’s staff working under this Agreement. It
shall be the sole and exclusive responsibility of AmTrust to: (a) pay all
salary, benefits, and other employment-related compensation to its employees and
all other personnel retained by it in connection with the Deliverables and the
Services; and (b) pay all payroll taxes and other costs based on payroll,
including, Social Security, Unemployment, Disability Benefits Insurance and
Worker’s Compensation where required.

 

4.           OWNERSHIP; CONFIDENTIALITY AND SECURITY.

 

4.1.          Ownership of Deliverables. AmTrust reserves all rights not
expressly granted by it to GMACI under this Agreement. Except as otherwise
provided herein or in a Work Statement, AmTrust shall own all right, title and
interest in and to all or any portion of the Deliverables in whatever stage of
completion as they may exist from time to time. In the event ownership could be
construed otherwise, GMACI, at AmTrust’s sole cost and expense, shall take all
actions reasonably necessary to evidence ownership of the Deliverables in
AmTrust. Except as otherwise provided in a Work Statement, no Deliverable, in
whole and in part, shall be deemed works made for hire of GMACI, and all right,
title and interest in and to the copyright therein shall belong solely to
AmTrust. To the extent ownership in all or any portion of a Deliverable is
unintentionally transferred to GMACI, GMACI shall assign, and hereby assigns,
exclusively to AmTrust, all right, title and interest in and to such
Deliverable. GMACI agrees, at AmTrust’s sole cost and expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and to do all such other acts and things, as may be reasonably
requested by AmTrust from time to time to secure and preserve AmTrust’s rights
hereunder, or to enforce, defend or confirm AmTrust’s rights.

 

-7-

 

 

4.2.          Software Deliverable.

 

(a)           Provided that at the expiration of the Agreement as of the end of
the Initial Term or thereafter (i) the total Development Fees and License Fees
paid by GMACI pursuant to this Agreement exceed $100 million and (ii) GMACI is
not in material breach of any provisions of this Agreement or any Work Statement
and GMACI has paid and continues to pay in full all amounts due under this
Agreement and all Work Statements, AmTrust shall (x) be deemed to have granted
to GMACI a fully paid-up, perpetual, non-exclusive, non-transferable unlimited
user and site license: (i) to use and interact with (solely as provided for in
Section 2.2) the Software Deliverable for the Intended Purpose; (ii) to permit
the usage of (solely as provided for in Section 2.2) the Software Deliverable by
GMACI Affiliates and GMACI Authorized Users for the Intended Purpose; (iii) to
use (solely as provided for in Section 2.2) the Documentation solely in
connection with the operation of the Software Deliverable; (iv) the Source Code
for the Software Deliverable and (v) subject to 9.4, ensure that, upon such
expiration, that GMACI shall be able to continue to use the personal lines
system for its Intended Purpose. To the extent that AmTrust provides GMACI
software consisting of Other AmTrust Systems, AmTrust (x) shall be deemed to
have granted to GMACI a fully paid-up, perpetual, non-exclusive, non
transferable unlimited user and site license to such Other AmTrust Systems and
(y) shall not be required to provide GMACI the Source Code for the Other AmTrust
Systems.

 

(b)          In the event of a Change of Control of ACAC, the license granted to
GMACI in accordance with Section 4.2 (a) above shall be limited to the business
of GMACI as it existed at the time of such Change of Control. For the purposes
of this Section 4.2(b), the “business of GMACI as it existed at the time of such
Change of Control” means the continuation of the business in a scope and manner
consistent with the conduct of the business prior to such Change of Control.

 

4.3.          Source Code Escrow.

 

(a)          Upon completion of the Software Deliverable, the parties shall
establish a third-party escrow account for the purpose of depositing and
securing the Source Code for release to GMACI in the event of a Release Event.

 

(i)           The deposit account for the underlying escrow agreement will
contain the Source Code for all of the components of the Software Deliverable
developed by AmTrust for GMACI, including, to the extent that they exist, the
Source Code, object code (application executable), access instructions to any
third party utilities, deployment instructions, configuration settings, a
description of the hardware infrastructure and runtime build instructions and
GMACI’s data (according to the agreed upon recovery time/point objectives).

 

(ii)         The deposit account for the underlying escrow agreement will
contain the Source Code for the Other AmTrust Programs, including to the extent
they exist, the Source Code, object code (application executable), access
instructions to any third party utilities, deployment instructions,
configuration settings, a description of the hardware infrastructure and runtime
build instructions.

 

In the event of any conflict between the agreement governing the third-party
escrow account and this Agreement, the terms of this Agreement shall govern. The
Parties agree that the escrow agreement to be entered into in accordance with
this section should be considered supplementary to this Agreement, in accordance
with the terms of 11 U.S.C § 365(n).

 

-8-

 

 

(b)          In the event of a Release Event, AmTrust or the escrow agent will
provide to GMACI within fourteen (14) days of GMACI’s written request one (1)
copy of the most current version of the Source Code for the Software Deliverable
and all necessary information to allow GMACI to recompile, modify, maintain, and
enhance the Software Deliverable without the aid of AmTrust; and one (1) copy of
the most current version of the Source Code for the Other AmTrust Programs for
use by GMACI only until the end of the term during which the Release Event
occurred. In order to ensure compliance with the foregoing, AmTrust will on an
annual basis update and supplement the Source Code to ensure that all revisions,
corrections, enhancements, and other changes that AmTrust has developed for the
Software Deliverable and Other AmTrust Programs are deposited in the deposit
account. In addition, AmTrust shall, upon the written request of GMACI, update
and supplement the Source Code within an annual period if AmTrust determines, in
its sole discretion, that it is commercially reasonable to do so. The license
granted pursuant to Section 2.2 hereof expressly includes the right to use the
Source Code version of the Software Deliverable received under this section as
necessary to enhance, maintain, create derivative works, and otherwise modify
the Software Deliverable.

 

4.4.         GMACI Data. All data and information of GMACI submitted by GMACI to
AmTrust, or otherwise in AmTrust’s possession or accessible by AmTrust,
including Customer Information (as defined below) (“GMACI Data”), are and shall
remain GMACI’s property. Without limiting any obligations hereunder, including
those provided under Section 4.5 hereof, GMACI’s Data shall not be (a) used by
AmTrust other than in connection with providing the Services; (b) disclosed,
sold, assigned, leased or otherwise provided to third parties by AmTrust; or (c)
commercially exploited by AmTrust.

 

4.5.         Confidentiality.

 

(a)          Confidentiality Obligations. Any party receiving Confidential
Information from the other (a “Receiving Party”) in connection with this
Agreement or a Work Statement shall use the Confidential Information of the
party disclosing the same (a “Disclosing Party”) solely to fulfill its
obligations and exercise its rights under this Agreement and, without the prior
written consent of the Disclosing Party (or as otherwise permitted hereunder),
shall not disclose, release or otherwise make available any of the Disclosing
Party’s Confidential Information to any third party. The foregoing
notwithstanding, the Receiving Party may disclose the Disclosing Party’s
Confidential Information to its Affiliates, directors, officers, employees,
representatives, subcontractors or agents (each, an “Agent”), if reasonably
necessary for the purpose of performing its obligations under this Agreement;
provided, however, that such Agents are informed of the confidential nature of
the Confidential Information and such Agents are subject to confidentiality
obligations similar to those in this Agreement. Except as otherwise provided in
the Agreement or a Work Statement, all Confidential Information of the
Disclosing Party shall remain at all times the sole and exclusive property of
the Disclosing Party. The Receiving Party shall use the same measures used to
protect the Disclosing Party’s Confidential Information as it uses to protect
its own Confidential Information, but in no event less than commercially
reasonable measures. The Receiving Party shall give the Disclosing Party notice
promptly upon learning of any unauthorized use or disclosure of the Disclosing
Party’s Confidential Information.

 

-9-

 

 

(b)          Return of Confidential Information. The Receiving Party (including
its Agents), promptly upon the written request of the Disclosing Party, shall
destroy or return to the Disclosing Party all of the Disclosing Party’s
Confidential Information, if any, in its possession or control, provided that
GMACI need only return the Deliverables at such time as this Agreement is
terminated or expires; provided, however, that the Receiving Party may retain
one (1) copy of the Disclosing Party’s Confidential Information solely for
archival, audit, disaster recovery, legal and/or regulatory purposes. At the
written request of the Disclosing Party, the Receiving Party shall certify to
the Disclosing Party its compliance with the foregoing in writing.

 

(c)          Permitted Disclosures. If the Receiving Party (including its
Agents) is requested or required by a valid discovery request, subpoena, court
order or governmental action to disclose any Confidential Information of the
Disclosing Party, the Receiving Party shall, unless legally prohibited, provide
the Disclosing Party with prompt written notice of such request or requirement
so that the Disclosing Party may seek an appropriate protective order or other
remedy. If such protective order or other remedy is not obtained, the Receiving
Party shall be permitted to disclose only the minimum amount of Confidential
Information that is legally required to be disclosed to comply with the legal
obligation as determined by such party’s legal counsel and such disclosure shall
not be deemed a breach of this Agreement.

 

(d)          Customer Information. Without limiting any obligations hereunder,
AmTrust acknowledges and agrees that any information regarding GMACI’s customers
that is acquired by AmTrust in connection with its activities under this
Agreement, including, without limitation, all “non-public personal information”
(as such term is defined in the Gramm-Leach-Bliley Act Public Law 106-102, 113
Stat. 1338 (the “GLB Act”)), customer and customer prospect information, sales
information, and customer lists and updates (including customer names, addresses
and telephone numbers) (collectively, “Customer Information”), will be
considered Confidential Information of GMACI and all right, title and interest
in such Customer Information is owned by GMACI. AmTrust will use such Customer
Information only as necessary to provide the Deliverables and perform the
Services in accordance with this Agreement and will comply with any and all
Laws, including the GLB Act.

 

4.6.         Injunctive Relief. The parties acknowledge and agree that any
breach or threatened breach of Sections 4.4 or 4.5 may cause the aggrieved party
immediate and irreparable harm for which monetary damages alone will be
inadequate compensation. Accordingly, the aggrieved party shall be entitled, in
addition to any other remedies available at law or in equity, to immediate
injunctive relief without requiring a cure period and without the necessity of
posting a bond or other security.

 

4.7.         Physical and Data Security Policies.

 

(a)          When AmTrust is performing Services on GMACI’s premises, AmTrust
will comply and will cause each of its Subcontractors to comply with GMACI’s
security, safety, and fire protection procedures.

 

(b)          AmTrust shall establish and maintain safeguards against the
destruction, loss, alteration or unauthorized disclosure of GMACI Data and
Customer Information in AmTrust’s or its Subcontractor’s possession to the
extent it protects its own similar information. Notwithstanding anything to
contrary in this Agreement, AmTrust shall not provide Customer Information in
any form to any third party (including any Subcontractor) without GMACI’s prior
written consent. AmTrust shall be responsible to protect and to ensure all
Subcontractors protect all Customer Information in the manner and to the extent
it protects its own similar information.

-10-

 

 

4.8.          Disaster Recovery Plan. During the Term of this Agreement, AmTrust
shall (a) submit to GMACI a disaster recovery plan that is reasonably designed
to, inter alia, minimize disruption to any of the Services provided hereunder in
the event of a business interruption or disaster affecting the Services; (b)
periodically test and update (upon GMACI’s approval) such plan to reflect
changes in technology and industry standards; (c) notify GMACI as soon as
practicable following the occurrence of a business interruption or disaster
affecting the Services; and (d) use best efforts to reinstate the Services as
soon as practicable following a business interruption or disaster.

 

5.           REPRESENTATIONS AND WARRANTIES OF AMTRUST

 

5.1.          Power and Authority. AmTrust represents and warrants to GMACI
that: (a) AmTrust is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware; (b) it has full power and
authority to enter into this Agreement and to consummate the transactions and
perform its obligations contemplated hereby; (c) the execution, delivery and
performance by AmTrust of this Agreement have been duly authorized by all
requisite corporate action; and (d) this Agreement has been duly executed and
delivered by AmTrust and constitutes a valid and binding agreement of it,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally or by general equitable principles.

 

5.2.          Right to Grant License. AmTrust represents and warrants to GMACI
that (a) AmTrust has, or prior to the applicable Acceptance Date will have, all
such rights as are necessary for AmTrust to grant the rights and licenses to the
Deliverables, including the Software Deliverable and Documentation, in the
manner set forth in this Agreement; and (b) that there is no claim, litigation
or proceeding pending or threatened against AmTrust with respect to the Software
Deliverable and Documentation, or any component thereof, alleging infringement
of any patent, copyright, trademark, trade secret or any proprietary right of
any person or entity.

 

5.3.          Compliance with Laws. AmTrust represents and warrants to GMACI
that the Software Deliverable and Documentation do not violate any Laws commonly
applicable to software products and that the Services will be provided in full
compliance with applicable Law.

 

5.4.          Performance. AmTrust represents and warrants that: (a) the
Services will be performed in a diligent and workmanlike manner, by individuals
of suitable training and skill; (b) the Services and all Deliverables, including
the Software Deliverable and Documentation, will comply with applicable
Specifications and will have the functionality and operate in accordance with
the Specifications on the Acceptance Date and for a period of thirty (30) days
after the Acceptance Date (unless a different warranty period is set forth in
the applicable Work Statement); and (c) no program containing malicious or
detrimental hidden files, virus, malware or other malicious computer program,
hardware-limiting, software-limiting or Services-limiting function not part of
standard configuration (including any key, node lock, time-out or other similar
functions) or containing any automatically replicating, transmitting or
activating computer program not part of normal function of the program has been
or will be coded or introduced into the Deliverables, hardware, tools, equipment
or any similar item.

 

5.5.          Disclaimer. EXCEPT FOR THE WARRANTIES SET FORTH IN THIS AGREEMENT,
AMTRUST MAKES, AND GMACI RECEIVES FROM AMTRUST, NO EXPRESS OR IMPLIED WARRANTIES
OF ANY KIND WITH RESPECT TO ANY DELIVERABLES OR SERVICES. AMTRUST SPECIFICALLY
DISCLAIMS AND EXCLUDES ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

 

-11-

 

 

6.           REPRESENTATIONS AND WARRANTIES OF GMACI

 

6.1.          GMACI Power and Authority. GMACI represents and warrants to
AmTrust that: (a) GMACI is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware; (b) it has full power and
authority to enter into this Agreement and to consummate the transactions and
perform its obligations contemplated hereby; (c) the execution, delivery and
performance by GMACI of this Agreement have been duly authorized by all
requisite corporate action; and (d) this Agreement has been duly executed and
delivered by GMACI and constitutes a valid and binding agreement of it,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally or by general equitable principles.

 

6.2.          GMACI’s Use of Deliverables. GMACI’s use of the Deliverables shall
at all times be in compliance with applicable Laws and AmTrust shall have no
liability for any non-compliance by GMACI. GMACI shall be responsible for
ensuring that its use of the Deliverables complies with any Law applicable to
GMACI.

 

7.           INDEMNIFICATION

 

7.1.          AmTrust’s Duty to Defend and Indemnify. Subject to Section 7.2
below, AmTrust shall indemnify, defend and hold GMACI and its Affiliates and
their respective officers, directors, employees and agents (the “Indemnitees”)
harmless from and against any claims, suits, actions, or demands and all losses,
liabilities, penalties, damages, costs and expenses, including attorneys’ fees
and any settlement amounts, (collectively “Claims”) arising from (a) any
allegations by a third party that the Deliverables when used as permitted under
this Agreement, infringe upon or misappropriate the intellectual property rights
of such third party, including any patent, copyright, trademark, or trade secret
right (collectively, “Infringement Claims”); provided that the foregoing shall
not apply to any Infringement Exceptions; (b) any personal injury, death or
property damage arising out of the performance of this Agreement by AmTrust, its
employees, agents, subcontractors or representatives; (c) any grossly negligent
act or omission or any willful misconduct of AmTrust or its Agents in the
performance of their obligations under this Agreement; and (d) any material
breach of this Agreement.

 

7.2.          Notice, Defense, and Settlement. In the event of a third party
Claim against an Indemnitee for which such Indemnitees are entitled to
indemnification from AmTrust hereunder, (a) the Indemnitee shall give AmTrust
reasonably prompt written notice of any such third-party Claim stating the
nature and basis of such Claim and the amount thereof, in reasonable detail, to
the extent then known by the Indemnitee; provided, that any failure or delay by
the Indemnitee in providing such notice will not relieve AmTrust of its
obligations hereunder except to the extent that such delay or failure adversely
affects AmTrust’s ability to defend against, minimize or eliminate losses
arising out of such Claim; (b) AmTrust shall have the right to control the
defense and settlement of such Claim; and (c) the Indemnitees shall reasonably
cooperate with AmTrust in the defense or settlement of any such Claim at
AmTrust’s expense. Notwithstanding the foregoing, AmTrust shall not consent to
the entry of any judgment, or enter into any settlement, with respect to any
Claim, without the prior written consent of the Indemnitees, which consent shall
not be unreasonably withheld, conditioned or delayed; provided, that no consent
shall be necessary to the extent the entry of judgment or settlement (w)
includes an unconditional release of the Indemnitees with respect to such Claim;
(x) does not acknowledge or lay blame or fault on the Indemnitees; (y) does not
impose any monetary obligations other than those to be paid by AmTrust; and (z)
does not prevent GMACI from continuing to use the Software Deliverable on the
terms and conditions set forth herein or otherwise impose any non-monetary
restrictions or prohibitions on GMACI. The foregoing shall not prohibit an
Indemnitee from participating in the defense or settlement of any such Claim at
its own expense and with its own choice of counsel but subject to, at all times,
control of the defense and settlement remaining with AmTrust.

 

-12-

 

 

7.3.          Additional Obligations for Infringement Claims. Should any
Deliverable become, or in AmTrust’s reasonable opinion be likely to become, the
subject of an Infringement Claim, AmTrust shall have the right, at its own
expense, to: (a) obtain for GMACI the right to continue using the Deliverable
pursuant to the terms and conditions of this Agreement, or (b) replace or modify
the Deliverable so that it becomes non-infringing but substantially equivalent
in function and performance. If, after reasonably diligent efforts, AmTrust is
unable to obtain the rights to use or replace or modify the Software Deliverable
or Documentation pursuant to Section 7.3(a) or (b), GMACI may immediately
terminate this Agreement upon written notice. For the avoidance of doubt, in no
event will GMACI be charged any Fees or other costs or expenses in connection
with AmTrust’s performance under (a) or (b) of this Section 7.3. If, after
reasonably diligent efforts or in the event that AmTrust determines it is not
commercially reasonable to perform under (a) or (b), then AmTrust may terminate
this Agreement upon thirty (30) days’ prior written notice. In the event of such
termination (whether initiated by GMACI or AmTrust), AmTrust shall refund to
GMACI all of the Design Fees paid prior to the effective date of such
termination. Following such termination, GMACI shall have no future obligation
for, Trial Period Fees, License Fees or Support Service Costs.

 

7.4.          Exclusions. Notwithstanding anything herein to the contrary,
AmTrust shall have no obligation, and shall not be responsible for, any
Infringement Claim (a) to the extent that such Infringement Claim (i) was caused
by the equipment, software, or intellectual property of GMACI or its Affiliates;
or (ii) results from compliance with any method or process required by GMACI
pursuant to a Work Statement; (b) if GMACI or its agents has modified the
Deliverable; (c) is based upon a use of the Software Deliverable or
Documentation other than for the Intended Purpose or as permitted by this
Agreement; or (d) to the extent that such Claim or any damages related thereto
arise from GMACI’s or its Affiliate’s failure to use the replacement or
modification of the Deliverable provided pursuant to Section 7.3(b) (each of the
foregoing being an “Infringement Exception”). GMACI shall indemnify, defend and
hold AmTrust and its Affiliates and their respective officers, directors,
employees and agents (the “AmTrust Indemnitees”) harmless from and against any
third-party Infringement Claims arising from an Infringement Exception and the
provisions of Section 7.2 shall apply mutatis mutandis.

 

7.5.          Allocation of Risk. The Parties agree and acknowledge that the
foregoing provisions of this Section 7 reflect the allocation of risk between
the parties and sets forth GMACI’s sole and exclusive rights and remedies, and
AmTrust’s sole and exclusive obligations and liability, under this Agreement
with respect to any infringement, misappropriation, dilution or other violation
of the intellectual property rights of any third party. Pricing under this
Agreement was determined based upon the provisions of this Section 7. The
obligations contained in this Section 7 shall terminate sixty (60) days
following the expiration of any applicable statute of limitation applying to
such Claim.

 

-13-

 

 

7.6.          Other Indemnification; Notice. Due to the lack of privity of
contract between AmTrust and GMACI’s consultants and outsourcing vendors, GMACI
shall indemnify, defend and hold the AmTrust Indemnitees harmless from and
against any Claims arising from any acts or omissions of any of GMACI’s Agents
(any of the foregoing acts or omissions being a “Agent Act or Omission”) solely
to the extent that GMACI would otherwise be liable for such actions or omission
had GMACI itself directly been responsible for such act or omission. In the
event of an Agent Act or Omission for which the AmTrust Indemnitees are entitled
to indemnification from GMACI hereunder, the provisions of Section 7.2 shall
apply mutatis mutandis.

 

8.           LIMITATION OF LIABILITY

 

8.1.          AGGREGATE LIABILITY. SUBJECT ONLY TO SECTION 8.3, IN NO EVENT
SHALL THE AGGREGATE LIABILITY OF AMTRUST ARISING FROM OR RELATED TO THIS
AGREEMENT EXCEED THE AMOUNT OF FEES ACTUALLY RECEIVED BY AMTRUST FROM GMACI
HEREUNDER DURING THE PRIOR TWELVE (12) MONTHS SUBJECT TO SECTION 8.3 AND EXCEPT
FOR GMACI’S OBLIGATIONS TO PAY FEES DUE HEREUNDER AND ANY COST OF COLLECTION
ASSOCIATED THEREWITH, IN NO EVENT SHALL THE AGGREGATE LIABILITY OF GMACI ARISING
FROM OR RELATED TO THIS AGREEMENT EXCEED THE AMOUNT OF FEES ACTUALLY RECEIVED BY
AMTRUST FROM GMACI HEREUNDER DURING THE PRIOR TWELVE MONTHS.

 

8.2.          CONSEQUENTIAL DAMAGES. SUBJECT TO SECTION 8.3, IN NO EVENT SHALL
AMTRUST BE LIABLE TO GMACI, OR GMACI BE LIABLE TO AMTRUST, FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE LOSSES OR DAMAGES (INCLUDING
LOSSES OR DAMAGES FOR ANY LOST REVENUES, PROFITS, OR DATA), EVEN IF SUCH PARTY
HAS BEEN ADVISED OR MADE AWARE OF THE POSSIBILITY OF ANY SUCH LOSSES OR DAMAGES
AND REGARDLESS OF WHETHER THE CLAIM IS BASED ON PERFORMANCE OR NON-PERFORMANCE
OF THE SOFTWARE DELIVERABLE OR ANY CUSTOMIZATION, BREACH OF CONTRACT OR
WARRANTY, NEGLIGENCE OR OTHER TORT, STRICT LIABILITY, OR OTHER THEORY OF
LIABILITY.

 

8.3.          EXCEPTIONS. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
THE LIMITS OF LIABILITY SET FORTH IN THIS SECTION 8 AND OTHERWISE IN THIS
AGREEMENT SHALL NOT APPLY TO (I) A BREACH OF A PARTY’S CONFIDENTIALITY
OBLIGATIONS PURSUANT TO SECTION 4.5 HEREOF, (II) ANY PERSONAL INJURY, DEATH OR
PROPERTY DAMAGE CAUSED BY A PARTY, (III) GMACI’S BREACH OF THE LICENSE GRANTED
BY AMTRUST HEREUNDER, OR (IV) ANY INFRINGEMENT CLAIM (AS SUCH TERM IS DEFINED IN
SECTION 7.1 HEREOF).

 

-14-

 

 

9.           FEES, TAXES, EXPENSES AND PAYMENTS

 

9.1.         Fees.

 

(a)          For development of all Deliverables under this Agreement until such
Deliverables are being used for the Intended Purpose, GMACI shall be charged for
the actual costs (including overhead allocation) incurred by AmTrust plus an
additional twenty percent (20%) thereof (the “Design Fee”). The Design Fee is
exclusive of any out-of-pocket expenses which will be reimbursable pursuant to
Section 9.4 of the Agreement. As set forth in the applicable Work Statement,
GMACI shall pay a Trial Period Fee upon use of a Deliverable for the Intended
Purpose prior to Acceptance of the Deliverable. The Design Fee shall be incurred
until such time as all development as set forth in the Specifications is
substantially completed, including continuing development while a Trial Period
Fee is in effect.

 

(b)          For use of any Deliverable under this Agreement following
Acceptance, the license fee set forth in the applicable work statement (the
“License Fee”). Except as otherwise provided in a Work Statement, the License
Fee set forth in Work Statement No. 1 is intended to cover all Services related
to the Intended Purpose.

 

(c)          For provision of all Services under this Agreement, including the
Support Services, GMACI shall be charged the actual cost incurred by AmTrust in
performing such Services (excluding out-of-pocket expenses, which are
reimbursable in accordance with Section 9.4 hereof) (the “Support Services
Costs”). The Support Services Costs shall begin to accrue at such time as the
relevant Services commence pursuant to the applicable Work Statement.

 

(d)          To the extent a Fee is based upon the actual costs incurred, the
actual costs shall include the compensation and benefits for any employee or
consultant providing the Services, provided that the costs associated with any
such employee or consultant providing less than one hundred percent (100%) of
his or her working hours in providing the Services shall be pro-rated.

 

9.2.         Payment. Except as may otherwise be set forth in a Work Statement,
all Fees payable by GMACI to AmTrust under this Agreement shall be payable in
full within sixty (60) days of GMACI’s receipt of an invoice therefor from
AmTrust. All invoices due to AmTrust under this Agreement will reference this
Agreement. Any payment by GMACI is without prejudice to its right to contest the
accuracy of any such invoice.

 

9.3.         Taxes. GMACI shall be responsible for any sales taxes, use taxes,
goods and services taxes which are applicable to the Services provided to GMACI
pursuant to this Agreement. AmTrust shall be responsible for all other taxes and
charges, including, without limitation, taxes on net income of AmTrust, such as
franchise, gross receipts, capital or similar tax that is based or assessed on
net profit or loss arising from AmTrust’s performance under this Agreement. To
the extent collected by AmTrust, AmTrust agrees to timely remit any such taxes
to the proper authorities.

 

9.4.         Expenses. Except as may otherwise be provided in a Work Statement,
GMACI shall reimburse AmTrust for all reasonable and necessary travel and other
out-of-pocket expenses incurred in connection with the performance of its
obligations hereunder; out-of-pocket expenses shall be reimbursed without
mark-up or premium. Upon request, AmTrust shall provide reasonable documentary
support for all expenses submitted to GMACI for payment.

 

9.5.         Access and Audit Rights.

 

(a)          Each party shall maintain complete and accurate records of and
supporting documentation related to the performance of its obligations pursuant
to this Agreement and each Work Statement for the periods prescribed by
applicable Law. Each party agrees to provide the other with such documentation
and other information with respect as the second party may reasonably request to
verify compliance with the provisions of this Agreement.

 

-15-

 

 

(b)          During the Term hereof, upon reasonable request, GMACI shall have
the right upon at least two (2) Business Days’ prior written notice, to have
reasonable access to the premises of AmTrust on an annual basis to: (i) examine
data and any other records, documents or other relevant information relating to
the provision of the Services; (ii) verify the security of GMACI Confidential
Information; (iii) examine the systems that process and store GMACI Confidential
Information; and (iv) be satisfied that the terms and conditions of this
Agreement are being complied with. Such inspections or examinations may be
conducted by GMACI’s personnel or by an Agent of GMACI approved by AmTrust (such
approval shall not be unreasonably withheld, conditioned or delayed). This
inspection shall be performed in a manner that shall not unreasonably disrupt
AmTrust’s business practices. The costs of such inspection shall be borne by
GMACI, provided, however, that in the event that such inspection reveals a
material breach of this Agreement, in addition to any other rights and remedies
that GMACI may have, AmTrust shall promptly reimburse GMACI for the
out-of-pocket costs incurred by GMACI in performing such inspection as well as
payment for the time of the personnel who performed such inspection.

 

(c)          During the Term, upon reasonable request, AmTrust shall have the
right upon at least two (2) Business Days’ prior written notice, to have
reasonable access to the premises of GMACI to: (i) inspect and examine GMACI’s
books and records to verify the accuracy and compliance by GMACI with the
payment provisions of this Agreement and any applicable Work Statement, and (ii)
to verify GMACI’s usage (or non-usage) of the any Deliverable in accordance with
the terms of this Agreement and any applicable Work Statement. Such inspections
or examinations may be conducted by AmTrust’s personnel or by an Agent of
AmTrust approved by GMACI (such approval shall not be unreasonably withheld,
conditioned or delayed). This inspection shall be performed in a manner that
shall not unreasonably disrupt GMACI’s business practices. The costs of such
inspection and examination shall be borne by AmTrust; provided, however, that in
the event that such inspection and examination reveals (y) an underpayment in
excess of five percent (5%) of the amount actually paid, then GMACI shall
promptly reimburse AmTrust for all costs and expenses associated with such
inspection and examination and pay the amount of any underpayment plus interest
at the prime rate as reported in the Wall Street Journal or, in the event that
the Wall Street Journal is not available or no longer publishing the prime rate,
as reported by an equivalent source as determined by AmTrust, from the original
due date thereof; or (z) a material violation of the usage restrictions, then
GMACI shall promptly, in addition to any other rights and remedies that AmTrust
may have, reimburse AmTrust for the out-of-pocket costs incurred by AmTrust in
performing such inspection, as well as payment for the time of the personnel who
performed such inspection.

 

10.          INSURANCE

 

10.1.       Required Coverages. During the Term of this Agreement and for at
least one (1) year thereafter, AmTrust shall maintain, at its sole cost and
expense, insurance of the types and amounts set forth below:

 

(a)          Workers’ Compensation at statutory limits and Employer’s Liability
with limits of not less than One Million Dollars ($1,000,000) per occurrence;

 

(b)          Commercial General Liability, including (i) bodily injury
(including death), (ii) property damage, including, without limitation, all
contractual liability for such injury or damage assumed by AmTrust under this
Agreement (iii) products and completed operations, and (iv) personal and
advertising injury including contractual liability coverage, in an amount not
less than One Million Dollars ($1,000,000) per occurrence and Two Million
Dollars ($2,000,000) in the aggregate. This policy will cover liability arising
from premises, operations and independent contractors; and

 

-16-

 

 

(c)          Professional Liability Insurance with a combined single limit of
not less than Two Million Dollars ($2,000,000) per occurrence.  Such insurance
shall cover any and all errors, omissions or negligent acts in the delivery of
products and services under this Agreement. The Professional Liability Insurance
retroactive coverage date will be no later than the Effective Date.

 

10.2.        Insurance Requirements. All insurance policies required must be
issued by companies who hold a current Financial Strength Rating of not less
than “A-” and Financial Size Category Rating of not less than “VII” according to
the latest edition of A.M. Best’s Key Rating Guide. AmTrust’s insurance may be
provided on the basis of primary and umbrella/excess coverage. AmTrust will
ensure that (a) the Commercial General Liability insurance policies listed above
contain a waiver of subrogation against GMACI, (b) the Commercial General
Liability policy names GMACI as an additional insured, and (c) GMACI is to
receive notice in writing of any cancellation, material modification or
non-renewal of the relevant policies.  Within thirty (30) days of any request by
GMACI (but no more frequently than annually unless a prior violation has
occurred), AmTrust will furnish to GMACI certificates of insurance and such
other documentation relating to such policies as GMACI may reasonably request. 

 

11.          TERM AND TERMINATION

 

11.1.        Term. The initial term of this Agreement shall be from the
Effective Date until the ten (10) year anniversary of the Acceptance of all
Phases of the Initial Work Statement (the “Initial Term”) and shall be
automatically renewed thereafter for subsequent five (5) year terms (each, a
“Renewal Term”; generally, with the Initial Term, a “Term”) unless twelve (12)
months’ notice prior to the expiration of the current Term is given of a party’s
intent not to renew. A Work Statement shall be effective as to the Deliverable
and/or Service provided for therein for the term provided in the applicable Work
Statement unless no such term is given, in which case, this Section 11.1 shall
control.

 

11.2.       Termination for Cause. The provisions of Section 11.1
notwithstanding:

 

(a)          This Agreement or a Work Statement may be terminated by either
party immediately upon written notice if the other party materially breaches
this Agreement or the Work Statement and such other party fails to cure such
breach (assuming such breach is curable) within thirty (30) days from receipt of
a first written notice that sets forth the material breach.

 

(b)          If either party repeatedly fails to perform any of its obligations
under or breaches this Agreement or a Work Statement, regardless of whether such
failures or breaches are cured, and where they have a material effect, the
non-defaulting party may, upon notice to the defaulting party, terminate this
Agreement or such Work Statement as of the date specified in such notice.

 

(c)          If either party becomes or is declared insolvent or bankrupt, is
the subject of any proceedings relating to its liquidation or insolvency or for
the appointment of a receiver for it, makes an assignment for the benefit of all
or substantially all of its creditors, or enters into an agreement for the
composition, extension, or readjustment of all or substantially all of its
obligations, then the other party may, by giving written notice thereof to such
party, terminate this Agreement and all Work Statements as of a date specified
in such notice of termination.

 

-17-

 

 

(d)          (i) In the event of a proposed Change of Control of AmTrust to a
competitor of GMACI or any of its Affiliates, as GMACI shall determine in good
faith in its reasonable discretion, GMACI shall have the option, but not the
obligation, to terminate this Agreement within six (6) months of such Change of
Control. For purposes of Section 11.2 (d)(i), “competitor” means a person or
firm or group of persons or firms that transact business in the personal lines
of insurance and offers products and services similar to GMACI, which
constitutes more than ten (10) percent of its total business.

 

(ii) In the event of a proposed Change of Control of GMACI to a competitor of
AmTrust or any of its Affiliates, as AmTrust shall determine in good faith in
its reasonable discretion, AmTrust shall have the option, but not the
obligation, to terminate this Agreement within six (6) months of such Change of
Control. For purposes of Section 11.2(d)(ii), “competitor” means a person or
firm or group of persons or firms that transact business in the commercial
property and casualty lines of insurance, including workers’ compensation,
automobile, liability, property, package, umbrella and inland marine, and offers
products and services similar to AmTrust, which constitutes more than ten (10)
percent of its total business.

 

(e)          This Agreement will terminate automatically upon the occurrence of
a Release Event.

 

11.3.      Consequences of Termination or Expiration. Subject to the terms of
Section 4.2(a) and Section 11.4, upon termination by AmTrust pursuant to Section
11.2(a) or (b) or expiration of this Agreement, GMACI shall (i) immediately
cease all use of the applicable Deliverables (including the Software
Deliverable) following the Termination Assistance Period (defined below), (ii)
deliver promptly to AmTrust all copies of the applicable Deliverables and other
materials, information, equipment, technical configurations and specifications
supplied by AmTrust in connection with this Agreement or irretrievably delete
all of the same, and (iii) certify to AmTrust in writing that it has complied
with each of items (i) and (ii).

 

11.4.      Termination Assistance. In connection with any termination or
expiration of this Agreement for any reason, and notwithstanding any Dispute
between the parties, AmTrust will continue to provide to GMACI such Deliverables
and/or Services which were previously provided by AmTrust and any new services
(any new services agreed to by the parties will be provided for in a Work
Statement in accordance with Section 3.1 of this Agreement) that GMACI may
require to orderly transition the affected Services to a new supplier (the
“Termination Assistance Services”) for a period of up to twenty-four (24) months
following the termination or expiration of this Agreement (the “Termination
Assistance Period”). AmTrust will provide to GMACI and any designated third
party, to the extent available, applicable requirements, standards, policies,
operating procedures and other documentation relating to the affected
Deliverables or Services. If requested by GMACI, AmTrust will (i) assist GMACI
in developing a termination assistance plan setting forth the methodology,
approach, deliverables and timelines that the parties will use to deliver the
Termination Assistance Services and (ii) assist GMACI as required to migrate
data to any system replacing the Software Deliverable. Any Termination
Assistance Services shall be provided at the same Fees set forth in the
applicable Work Statement. For up to three (3) months after the Termination
Assistance Period, at no charge to GMACI, AmTrust will answer all reasonable and
pertinent verbal or written questions from GMACI regarding the Services on an
“as needed” basis as agreed to by GMACI and AmTrust, and deliver to GMACI any
remaining GMACI-owned reports and documentation still in AmTrust’s possession.
AmTrust agrees that it has an obligation to provide GMACI with Termination
Assistance Services to the extent GMACI continues to pay AmTrust the Fees set
forth in the applicable Work Statement, and AmTrust’s quality and level of
performance during the Termination Assistance Period will continue to adhere to
the requirements in the Agreement and each applicable Work Statement.

 

-18-

 

 

11.5.        Survival. Termination of this Agreement shall not affect any right
or remedy under this Agreement to the extent the same had accrued prior to the
termination date. Sections 1 (Definitions), 4.1 (Ownership), 4.3
(Confidentiality), 4.4 (Injunctive Relive) 7 (Indemnification), 8 (Limitation of
Liability), 9.5(a) (Access and Audit Rights), 10 (Insurance), 11 (Term and
Termination) and 12 (General Provisions), as well as such other provisions as
may be necessary to interpret the same, shall survive any expiration or
termination of this Agreement.

 

12.         GENERAL PROVISIONS

 

12.1.       Entire Agreement; Amendments; Waivers. This Agreement (including
each Work Statement and Exhibit attached hereto) constitutes the entire
agreement between AmTrust and GMACI with respect to the subject matter hereof
and supersedes any and all prior agreements, statements, purchase orders,
covenants, understandings, representations, warranties, and undertakings,
whether written or oral, between them regarding such matters, including that
certain Stockholders Agreement entered into by and among ACAC, and certain of
its investors, including AFSI. This Agreement may not be amended, in whole or in
part, except by an instrument in writing signed by both AmTrust and GMACI. Any
such Amendment shall be subject to prior Regulatory Approval, to the extent such
Regulatory Approval is required by applicable Law. Failure of either party to
insist upon strict compliance with any part of this Agreement shall not be
considered a waiver of such compliance and shall not prevent either party from
subsequently insisting upon strict compliance or from exercising its, his or her
rights hereunder with respect to any past, present or future instances of
non-compliance. Any waiver must be in writing to be effective.

 

12.2.       Assignment. This Agreement shall be binding upon and inure to the
benefit of AmTrust and GMACI and their respective permitted legal
representatives, successors, and assigns. Neither party may assign this
Agreement, or any rights or obligations hereunder, without the prior written
consent of the other party (which consent will not be unreasonably withheld,
conditioned or delayed) and any attempted assignment, transfer or delegation in
contravention of this Section shall be null and void; provided, however, that
either party may assign this Agreement to an Affiliate without consent.

 

12.3.       Governing Law; Dispute Resolution.

 

(a)          This Agreement will be governed by and construed in accordance with
the laws of the State of North Carolina, without regard to its conflicts of law
principles.

 

(b)          The parties will attempt in good faith to promptly address and
resolve by negotiation any dispute, legal controversy or claim arising out of or
relating to this Agreement or its subject matter, interpretation, performance or
enforcement (whether in contract, statute, tort (such as negligence) or
otherwise) (each a “Dispute”). If necessary for resolution, the Dispute will be
escalated to appropriate senior management of each party. If the parties are
unable to resolve the Dispute within twenty-one (21) days after referral (or
such other period to which the parties may agree) to senior management, the
parties may pursue available legal and equitable remedies consistent with this
Agreement

 

-19-

 

 

(c)          Any action arising out of or relating to this Agreement may be
brought only in the federal and state courts located in the State of North
Carolina. GMACI and AmTrust hereby irrevocably consent and submit to the
non-exclusive personal jurisdiction of states courts of North Carolina and of
the Federal district courts for the District of North Carolina and agree not to
assert, by way of motion, as a defense, or otherwise, in any such action, suit
or proceeding, any claim that such party is not subject personally to the
jurisdiction of such court, that its property is exempt or immune from
attachment or execution, that the action, suit or proceeding is brought in an
inconvenient forum, that the venue of the action, suit or proceeding is
improper, or that this Agreement or that the subject matter hereof may not be
enforced in or by such court.

 

(d)          No remedy herein conferred is intended to be exclusive of any other
remedy, and each and every such remedy will be cumulative and in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or otherwise.

 

12.4.        Notices. Any notice required by this Agreement will be in writing
and sent to the other party by hand delivery, by facsimile or by nationally
recognized overnight courier service to the addresses of the parties provided
below, as the same may be updated by delivery of a notice consistent with the
terms hereof. All notices will be deemed given or delivered (a) in the case of
hand delivery, when actually received, (b) in the case of facsimile, on the
first Business Day after the date on which successful confirmation of the
transmission of the facsimile occurs, and (c) in the case of overnight courier,
on the next Business Day following delivery to such courier.

 

If to GMACI: If to AmTrust:     GMAC Insurance Management Corporation
Christopher M. Longo 59 Maiden Lane, 23rd Floor Chief Information Officer New
York, New York 10038 AmTrust North America, Inc. Attention : Chairman 5800
Lombardo Center Fax :  (212) 380-9499 Cleveland, Ohio 44131   Fax :      with a
copy (which will not constitute notice) to : with a copy (which will not
constitute notice) to :     General Counsel Stephen Ungar GMAC Insurance
Management Corporation General Counsel 59 Maiden Lane, 23rd Floor AmTrust
Financial Services, Inc. New York, NY 10038 59 Maiden Lane, 6th Floor Fax : 
(212) 380-9499 New York, New York 10038   Fax :  (212) 220-7130

 

-20-

 

 

12.5.       Subcontractors. AmTrust may use consultants, subcontractors and
other third parties (each, a “Subcontractor”) to satisfy any of its obligations
under this Agreement without GMACI’s prior written consent. AmTrust shall be
fully responsible for all Deliverables and Services, including any Deliverables
and Services that may be provided partially or in full by Subcontractors, for
compliance by such Subcontractors with the terms of this Agreement and each Work
Statement. AmTrust is responsible for all payments to AmTrust Subcontractors
relating to performance or nonperformance under this Agreement.

 

12.6.       Independent Contractors.

 

(a)          The parties are and shall be independent contractors to one
another, and nothing herein shall be deemed to cause this Agreement to create an
agency, partnership or joint venture between the parties. Nothing in this
Agreement shall be interpreted or construed as creating or establishing the
relationship of employer and employee between GMACI and either AmTrust or any
employee or agent of AmTrust. Neither party shall have any right or authority to
assume or create any obligations or to make any representations or warranties on
behalf of any other party, whether express or implied, or to bind the other
party in any respect whatsoever.

 

(b)          AmTrust shall withhold and pay all amounts required for any
employer or employee tax or contribution, including state and federal income
tax, unemployment insurance and disability insurance, for all employees of
AmTrust. No employee or consultant of AmTrust shall be entitled to any of
GMACI’s employee benefits by reason of such persons performing work under this
Agreement on behalf of AmTrust, it being the sole responsibility of AmTrust
alone to compensate such persons for such work.

 

12.7.       Force Majeure. Neither party shall be liable to the other for any
failure or delay in the performance under this Agreement caused by events beyond
the control and without the fault or negligence of the party affected or its
employees, representatives, agents or contractors and which said party is unable
to prevent or provide against by the exercise of reasonable diligence including:
acts of God, war, civil disturbances, riots, floods, fires, explosions or other
catastrophes. The party suffering such occurrence shall immediately notify the
other party and the time for performance of each party’s obligations hereunder
shall be extended for so long as such even continues.

 

12.8.       Modification and Severability. Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be deemed modified to
the extent necessary to make it enforceable under applicable law. If any such
provision is not enforceable as set forth in the preceding sentence, the
unenforceability of such provision shall not affect the other provisions of this
Agreement, but this Agreement shall be construed as if such unenforceable
provision had never been contained herein. In such instance, the parties shall
replace such unenforceable provision with a provision as close as possible to
the original meaning and intent of such unenforceable provision while still
being enforceable.

 

-21-

 

 

12.9.        Construction. The Section headings in this Agreement are for
convenience of reference only, will not be deemed to be a part of this
Agreement, and will not be referred to in connection with the construction or
interpretation of this Agreement. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party will not be used in
the construction or interpretation of this Agreement. As used in this Agreement,
the words “include” and “including” and variations thereof, will not be deemed
to be terms of limitation, but rather will be deemed to be followed by the words
“without limitation.” Unless expressly stated otherwise, whenever a Party’s
approval or consent is required under this Agreement, such Party may grant or
withhold its consent or approval in its discretion, and references in this
Agreement to a Party’s “discretion” mean such Party’s sole and absolute
discretion. Except as expressly stated otherwise, all references in this
Agreement to “Sections” are intended to refer to Sections of this Agreement. The
English language version of this Agreement will be used in construing and
interpreting this Agreement if this Agreement is ever translated into any other
language.

 

12.10.       Counterparts; Facsimile Signature Pages. This Agreement may be
executed in one or more counterparts, each of which will be deemed an original,
but which collectively will constitute one and the same instrument. A signature
sent by telecopy or facsimile transmission shall be as valid and binding upon
the Party as an original signature of such Party.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives, on the following date and year.

 

AmTrust North America, Inc. GMAC Insurance Management Corporation By: /s/
Stephen Ungar By: /s/ Michael Karfunkel     Name:  Stephen Ungar Name: Michael
Karfunkel     Title: General Counsel and Secretary Title: Chairman     Date:
February 22, 2012 Date: February 22, 2012

 

-22-

 

 

EXHIBITS AND ATTACHMENTS

 

Work Statement #1   Develop of Software Deliverable Appendix 1   Specifications
Appendix 2   Phases       Work Statement #2   Support Services Appendix 1   Help
Desk User Interface Guide       Work Statement #3   Hosting Oracle EBS

 

-23-

 

 

Exhibit A

 

Initial Work Statement

Work Statement #1

 

This Work Statement #1 is executed effective March 1, 2010 pursuant to the
Master Services Agreement (“Agreement”) between GMAC Insurance Management
Corporation (“GMACI”) and AmTrust North America, Inc. (“AmTrust”) dated February
22, 2012, in connection with the development of the Software Deliverables and
the Documentation. Unless otherwise specified, all capitalized terms shall have
the meaning given to them in the Agreement.

 

1.          Work Administration

 

1.1        AmTrust Point of Contact:

 

Name/Title Christopher M. Longo Address:

AmTrust North America, Inc.

5800 Lombardo Center

Cleveland, OH 44131

Phone: (216) 328-6114 E-mail clongo@amtrustgroup.com

 

1.2        GMACI Project Manager:

 

Name/Title Darri Hill Address:

GMAC Insurance Management Corporation

500 W. Fifth Street

Winston-Salem, NC 27101

Phone: (336) 435- [ ] E-mail darri.hill@gmacinsurance.com

 

2.          Deliverables and Specifications:

 

Development of the Software Deliverable and the Documentation (the “System”),
the Specifications for which are attached hereto as Appendix 1 “Base Software
Deliverables” and are made part of this Work Statement. The System will be
developed and delivered to GMACI in Phases (as defined below).

 

3.          Work Schedule and Project Duration:

 

Periodic status meetings will be held between AmTrust and GMACI as follows:

 

System Development Team – weekly meetings

 

Executive Steering Committee – monthly meetings

 

Michael Karfunkel, Barry Zyskind, Larry Pentis and Christopher Longo – at least
monthly

 

-24-

 

 

The Software Deliverable shall be developed and delivered in accordance with the
phases set forth in Appendix 2 (each, a “Phase”). Changes to the Specifications
of the Software Deliverables may affect the final delivery dates as set forth in
Appendix 2.

 

4.          Acceptance Criteria/Procedures:

 

The regular use of the System for a period of twelve (12) months from January 1,
2012.

 

5.          Fees:

 

Development Fees: For each Phase, the Development Fees shall include the Design
Fee and the Trial Period Fee. The “Design Fee” is the actual costs incurred
(including overhead allocation) by AmTrust in developing that Phase plus an
additional twenty percent (20%) thereof from March 1, 2010 through December 31,
2011. The “Trial Period Fee” is one and one-quarter percent (1.25%) of the gross
premiums written by GMACI and its Affiliates for business processed through the
System and related Support Service Costs from first use of the System until
Acceptance . The Development Fees are exclusive of any out-of-pocket expenses
which will be reimbursable pursuant to Section 9.4 of the Agreement.

 

The Development Fees shall be paid monthly in arrears with the payment for any
calendar month due within thirty (30) days of the end of the subsequent calendar
month. With respect to the Trial Period Fee, GMACI shall remit payment based on
earned premium for the subject month, but shall remain liable for gross written
premium, net of cancellations and return premium. Within thirty (30) days of the
end of each calendar month, GMACI shall deliver to AmTrust a report (the
“Monthly Report”) indicating with respect to such just completed calendar month:
the amount of earned premium and gross premium written by GMACI and its
Affiliates during the calendar month being reported. A failure of GMACI to
timely submit the Monthly Report shall not relieve GMACI of its obligation to
timely pay the Design Fee. 

 

License Fee: After Acceptance, the fee for licensing the System shall be one and
one quarter percent (1.25%) on the gross premiums written by GMACI and its
Affiliates on the System, in addition to Support Service Costs. The License Fee
is exclusive of any out-of-pocket expenses which will be reimbursable pursuant
to Section 9.4 of the Agreement.

 

The License Fee shall be paid monthly in arrears with the payment for any
calendar month due within thirty (30) days of the end of subsequent calendar
month. GMACI shall remit payment for the License Fee based on earned premium for
the subject month, but shall remain liable for gross written premium, net of
cancellations and return premium. Within thirty (30) days of the end of each
calendar month, GMACI shall deliver to AmTrust a report (the “Monthly Report”)
indicating with respect to such just completed calendar month: the amount of
gross premium written by GMACI and its Affiliates during the calendar month
being reported. A failure of GMACI to timely submit the Monthly Report shall not
relieve GMACI of its obligation to timely pay the License Fee.

 

Fees for Support Services set forth in Work Statement No. 2 (“Support Services
Costs”) are the actual cost incurred (including overhead allocation) by AmTrust
in performing such services (excluding out-of-pocket expenses, which are
reimbursable in accordance with the terms of the Agreement). Support Services
Costs shall begin to accrue at such time as the Support Services commence in
accordance with Work Statement #2.

 

-25-

 

 

AmTrust North America, Inc.   GMAC Insurance Management Corporation       By:
/s/ Stephen Ungar   By: /s/ Michael Karfunkel       Name: Stephen Ungar   Name:
Michael Karfunkel       Title: Secretary and General Counsel   Title: Chairman  
    Date: February 22, 2012   Date: February 22, 2012

  

-26-

 

 

APPENDIX 1

to

Initial Work Statement

Work Statement #1

 

Master Services Agreement by and between

AmTrust North America, Inc. and GMAC Insurance Management Corporation

 

BASE SOFTWARE DELIVERABLES

 

Requirements   Components Agent General Requirements   New Business:
    ¨      New Quote Creation     o  Quick (Fast) Quote     o  Full Quote    
¨      Bind quote     ¨      Issue Quote           Service:     ¨      Policy
Search     ¨      Endorsement Quote     ¨      Endorsement Bind/Issue     ¨     
Policy Reset     o  Exceptions     o  Backdated/OOS     ¨      Automated Proof
Follow Up.       Billing – General   Apply Installment Payment     ¨      Send
Invoice     ¨      Pay Plans     ¨      Prorate/Shortrate Cancellations        
          Forms           Policy Administration   Renewal     Non-Renew    
Cancel

 

-27-

 

 

    Cancel Pend     Reinstate/Rewrite     Send Correspondence
Rules/Rating/Compliance   PPA     RV     Specialty Product (MC and CV)          
        Reporting                 eCommerce   User Portal     Quoting          
  Integration   Data Warehouse                                     Technical  
Application:     ¨      User Interface     ¨      Application Architecture    
Infrastructure:     ¨      Scalability/High Availability     Operational:    
¨      Connectivity/Support     Migratration

 

-28-

 

 



Work Statement #2

Support Services

 

This Work Statement #2 is an exhibit to that certain Master Services Agreement
entered into by and between AmTrust North America, Inc. and GMAC Insurance
Management Corporation, dated February 22, 2012 (the “Agreement”) and
establishes the terms and conditions under which AmTrust agrees to provide
Support Services for the Software Deliverable during the Term. Unless otherwise
specified, all capitalized terms shall have the meaning given to them in the
Agreement.

 

1.            BASIC OBLIGATIONS

 

1.1.          AmTrust shall support the Software Deliverable in accordance with
its Specifications and other Deliverables in accordance with the following terms
and conditions. The Support Services (as defined below) shall continue in effect
for the Term or until the Agreement is earlier terminated in accordance with its
terms.

 

1.2.          Services to be provided are (the “Support Services”):

 

  · Maintaining and Operating the System and related services.   · E-mail and
telephone-based support service to cause Software Deliverable to perform in
accordance with its current design.   · Correction of Errors in accordance with
the terms hereof.   · Updates as described in Section 3 below. 

 

2.           SUPPORT PROCEDURES

 

2.1.          GMACI will designate persons on its technical support staff who
will be authorized to contact AmTrust under this Work Statement and will provide
AmTrust with the names and phone numbers of authorized persons and their
successors (“GMACI Technical Support Contacts”). GMACI will only designate
qualified IT personnel as GMACI Technical Support Contacts. GMACI Technical
Support Contacts should be knowledgeable about the Software Deliverable and
GMACI’s technical environment on which the Software Deliverable is being
operated, in order to help resolve the issue being reported. GMACI Technical
Support Contact should have baseline information regarding the issue being
reported and an ability to assist AmTrust in diagnosis and triaging of the
issue.

 

2.2           Requests for Support Services must be made by GMACI Technical
Support Contacts in accordance with AmTrust’s Help Desk User Interface Guide
(the “Guide”) in the form attached as Appendix 1 and as amended from time to
time. AmTrust will respond to each such request within the applicable time frame
set forth in the Guide. Response time commitments do not constitute a promise
that a request for Support Services will be fully resolved within the stated
time frame; rather the response time commitment indicates the maximum period
within which AmTrust will respond upon receipt of a request. AmTrust shall use
commercially reasonable efforts to answer questions and correct Errors and other
problems (or to provide suitable Workarounds).

 

-29-

 

 

3.            UPDATES

 

AmTrust shall make available to GMACI all Updates that AmTrust may develop for
the Software Deliverable.

 

4.           SUPPORT SERVICES CONDITIONS

 

4.1.         Notwithstanding anything herein to the contrary, AmTrust’s
obligation to provide Support Services for the Software Deliverable is subject
to the following conditions:

 

(a)          GMACI shall be in compliance with all of the terms of the Agreement
including the timely payment of all Fees and the usage of the Software
Deliverable is in accordance with the terms and conditions of this Agreement.

 

(b)          GMACI shall provide such information, assistance and access that
AmTrust or its representatives may reasonably request to enable AmTrust to
perform the Support Services.

 

(c)          Under no circumstances will AmTrust be responsible for supporting
or correcting any Errors in the Software Deliverable resulting from any
modifications made to the Software Deliverables other than by AmTrust, and
AmTrust will not be liable for any loss or damage of any nature directly or
indirectly caused by such modifications.

 

(d)          GMACI shall promptly install or adopt all Updates and New Releases
and, with respect to any Errors, all patches, bug-fixes, or Problem Corrections
provided by AmTrust; provided, the foregoing shall not include any Updates or
New Releases which have been made available to GMACI for the first time within
one (1) year of the time such Support Services are requested.

 

5.            DEFINITIONS

 

In addition to the capitalized terms otherwise defined in this Agreement, the
capitalized terms listed below mean the following:

 

5.1.          Fix: Any modification(s) to the operating procedures, system
configuration, Source Code, or executable version of the Software Deliverable
that permanently corrects an Error, excluding Workarounds, such that the
Software Deliverable performs substantially in accordance with its
Specifications in all material respects.

 

5.2.          Problem Correction: The correction or resolution of an Error or
other problem. It may include Fixes or Workarounds, if appropriate.

 

5.3.          Update: Any enhancement developed by AmTrust to the Software
Deliverable.

 

5.4.          Workaround: A temporary patch or procedure that avoids, but does
not directly resolve an Error, and allows functioning of the Software
Deliverable substantially in accordance with the Specifications. A Workaround
does not constitute a permanent fix.

 

-30-

 

 

AmTrust North America, Inc.   GMAC Insurance Management Corporation       By:
/s/ Stephen Ungar   By: /s/ Michael Karfunkel       Name: Stephen Ungar   Name:
Michael Karfunkel       Title: Secretary and General Counsel   Title: Chairman  
    Date: February 22, 2012   Date: February 22, 2012

  

-31-

 

 

APPENDIX 1

to

Support Services

 

HELP DESK USER INTERFACE GUIDE

 

-32-



